DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a heating, ventilation, and air conditioning system (Claim 20, 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller (Claim 1, 10, 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10, 12, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 220 124 A1 in view of Walls et al. (9,915,600).
Claim 1, 10, 28
 	EP 3 220 124 A1 discloses one source (Fig. 2B, Ref. 21) configured to emit collimated light beam (Fig. 2B, Ref. 22); one light sensor (Fig. 2B, Ref. 31) defining a line of view (Fig. 2B, Ref. 30a), each of the line of view intersecting the collimated light beam (Fig. 2B, Ref. DA) at respective detection nodes (Fig. 2B, Ref. DA), wherein the detection nodes (Fig. 2B, Ref. DA) is a localized region in space at which one of the lines of view (Fig. 2B, Ref. 30a) crosses the collimated light beam (Fig. 2B, Ref. 20a); the one light sensor (Fig. 2B, Ref. 31) operable to emit sensor signals responsive to received process light from interaction of the collimated light beams (Fig. 2B, Ref. 20a) with an analyte (particles in gas) at the detection nodes (Fig. 2B, Ref. DA); and a controller connected to receive the sensor signals (Para. 0080), the controller configured to determine from the process light whether the analyte contains a target species (detection of particles or density of particles; Para. 0080). 

    PNG
    media_image1.png
    321
    394
    media_image1.png
    Greyscale

 	EP 3 220 124 A1 substantially teaches the claimed invention except that it does not show the use of more than one light source or light sensor. Walls et al. (9,915,600) shows that it is known to provide multiple light sources (Fig. 7, Ref. 124A-124D) and light sensors (Fig. 7, Ref. 128A-128D) for a particle detection system. It would have been obvious to combine the device of EP 3 220 124 A1 with the multiple sources and detectors of Walls et al. (9,915,600) before the effective filing date of the claimed invention for the purpose of providing a larger sample detection area, therefore increasing data collection and accuracy of the measured area.

    PNG
    media_image2.png
    369
    509
    media_image2.png
    Greyscale

	EP 3 220 124 A1 substantially teaches the claimed invention except that it does not show an determine the target species is one or more of moving, spreading, and contracting based on the sensor signals. Walls et al. (9,915,600) shows that it is known to provide the measurement of concentration (applicant’s spreading or contracting) or other properties of the sample (Col. 1, lines 26-34) for a device for measuring a sample. It would have been obvious to combine the device of EP 3 220 124 A1 with the determining of Walls et al. (9,915,600) before the effective filing date of the claimed invention for the purpose of providing accurate real-time data on the sample, therefore increasing the reliability of the measured data.
Claim 7
 	EP 3 220 124 A1 substantially teaches the claimed invention except that it does not show one or more light sources includes a plurality of collimated light sources arranged to emit the array of collimated light beams. Walls et al. (9,915,600) shows that it is known to provide one or more light sources includes a plurality of collimated light sources (Fig. 7, Ref. 124A-124D) arranged to emit the array of collimated light beams (See Fig. 7) for a device for measuring particles. It would have been obvious to combine the device of EP 3 220 124 A1 with the multiple light sources of Walls et al. (9,915,600) before the effective filing date of the claimed invention for the purpose of providing a larger sample detection area, therefore increasing data collection and accuracy of the measured area.
Claim 8
 	EP 3 220 124 A1 substantially teaches the claimed invention except that it does not show one or more sensors includes a plurality of collimated light sensors arranged to define the array of lines of view. Walls et al. (9,915,600) shows that it is known to provide one or more sensors includes a plurality of collimated light sensors (Fig. 7, Ref. 128A-128D) arranged to define the array of lines of view (See Fig. 7) for a device for measuring particles. It would have been obvious to combine the device of EP 3 220 124 A1 with the multiple light sensors of Walls et al. (9,915,600) before the effective filing date of the claimed invention for the purpose of providing a larger sample detection area, therefore increasing data collection and accuracy of the measured area.
Claim 12
 	EP 3 220 124 A1 discloses the detection nodes lie substantially in a single plane (Fig. 2B, Ref. DA).
Claim 29
 	EP 3 220 124 A1 discloses the detection nodes (Fig. 2b, Ref. DA) is substantially equal to a volume of intersecting portions of the collimated light beam (Fig. 2b, Ref. 20a) and lines of view (Fig. 2b, Ref. 30a).

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 220 124 A1 in view of Walls et al. (9,915,600) and in further view of Knox et al. (2011/0058167).
Claim 2, 11
	EP 3 220 124 A1 discloses the detection node (Fig. 2B, Ref., DA) lie substantially in a single plane (See Fig. 2B).
EP 3 220 124 A1 in view of Walls et al. (9,915,600) substantially teaches the claimed invention except that it does not show the one or more light sources includes one or more modulated light sources. Knox et al. (2011/0058167) shows that it is known to provide a modulated light a light source (Para. 0308) for a device measuring particles. It would have been obvious to combine the device of EP 3 220 124 A1 and Walls et al. (9,915,600) with the modulated light of Knox et al. (2011/0058167) before the effective filing date of the claimed invention for the purpose of providing a way of reducing the amount of background noise, therefore improving the overall signal quality.

Claims 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 220 124 A1 in view of Walls et al. (9,915,600) and in further view of CN 206208752 U.
Claim 4
 	EP 3 220 124 A1 in view of Walls et al. (9,915,600) substantially teaches the claimed invention except that it does not show an at least one of the one or more light sources and at least one of the one or more light sensors are configured with micro-lenses. CN 206208752 U shows that it is known to provide at least one of the one or more light sources (Fig. 1, Ref. 101) and at least one of the one or more light sensors are configured with micro-lenses (wherein the collimating light path collimating lens in the array unit number) for a particle detection system. It would have been obvious to combine the device of EP 3 220 124 A1 and Walls et al. (9,915,600) with the micro-lenses of CN 206208752 U before the effective filing date of the claimed invention for the purpose of providing a more compact optical design, therefore allowing the device to be used in more space limited areas of detection.
Claim 5-6 
 	EP 3 220 124 A1 discloses using a single light source or a single light sensor (See Fig. 2B; Ref. 21, 31). 
	EP 3 220 124 A1 in view of Walls et al. (9,915,600) substantially teaches the claimed invention except that it does not show a collimating lens array that collimates the light from the light source and a collimating lens array onto the sensor. CN 206208752 U shows that it is known to provide collimating lens array (Fig. 1, Ref. 103) that collimates the light from the light source and a collimating lens array (Fig. 1, Ref. 104) onto the sensor for a particle detection system. It would have been obvious to combine the device of EP 3 220 124 A1 and Walls et al. (9,915,600) with the collimating lens of CN 206208752 U before the effective filing date of the claimed invention for the purpose of providing reduced interference for other light sources, therefore reducing the amount of noise detected by the sensor.
Claim 9
 	EP 3 220 124 A1 in view of Walls et al. (9,915,600) substantially teaches the claimed invention except that it does not show the controller is configured to determine a chemical identity of the target species from one or more of an amplitude of the process light, spectrum of the process light, and polarization of the process light over the range of wavelengths via the sensor signals. CN 206208752 U shows that it is known to provide the controller (Fig. 1, Ref. 111) is configured to determine a chemical identity of the target species from one or more of an amplitude of the process light, spectrum of the process light, and polarization of the process light over the range of wavelengths via the sensor signals (The gas puff value change trend using the least square fitting to obtain the concentration ratio between each gaseous species, in the present embodiment, each gaseous species and CO2 smoke value ratio is calculated, then the combustion equation back calculation in the computer 111 to obtain various gaseous species concentration and particle emission factor in motor vehicle tail gas pipe;  the bandpass filter filtering the interference light after the detection light focused on a corresponding semiconductor photodetector for spectroscopic measurement.) for a device for measuring particle sample. It would have been obvious to combine the device of EP 3 220 124 A1 in view of Walls et al. (9,915,600) with the controller of CN 206208752 U before the effective filing date of the claimed invention for the purpose of providing accurate detection of specific particles in a sample, therefore making the device more accurate for particle detection.

Allowable Subject Matter
Claims 13, 15-23, 25-26 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 13, the prior art fails to disclose or make obvious the controller is configured to determine whether a cloud of the target species is moving and at what speed the cloud of the target species is moving and in combination with the other recited limitations of claim 13. Claims 15-19 are would be allowed by the virtue of dependency on claim 13.
	Regarding claims 20, the prior art fails to disclose or make obvious changing operation of a heating, ventilation, and air conditioning system in response to determining that the target species is present, and in combination with the other recited limitations of claim 20. Claims 21-23, 25-26 are would be allowed by the virtue of dependency on claim 20.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/30/2022, with respect to the rejection(s) of claim(s) 1-26 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 3 220 124 A1 in view of Walls et al. (9,915,600).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 18, 2022